Filed 2/28/20
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                          DIVISION ONE


SELLS CLYDE REED III,                B294531

       Plaintiff and Appellant,      (Los Angeles County
                                     Super. Ct. No. BC648140)
       v.

CITY OF LOS ANGELES,

       Defendant and
       Respondent.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Christopher K. Lui, Judge. Affirmed.
      Law Office of Donald R. Hammond, Donald R. Hammond;
Jeff Lewis Law, Jeffrey Lewis, and Sean C. Rotstan for Plaintiff
and Appellant.
      Michael N. Feuer, City Attorney, Blithe S. Bock, Assistant
City Attorney, and Michael M. Walsh, Deputy City Attorney, for
Defendant and Respondent.
                 ____________________________
       Sells Reed III sued the City of Los Angeles for injuries he
sustained when he rode his bicycle into a rope attached to a
badminton net stretched across a paved path in MacArthur
Park.1 The trial court granted the City’s motion for summary
judgment on multiple independent grounds: Reed’s suit was
barred by the doctrine of trail immunity (Gov. Code, § 831.4), no
negligent or wrongful act or omission of a City employee caused
the dangerous condition that injured Reed, and the City had no
actual or constructive notice of the dangerous condition.2 We
agree with the trial court that Reed’s claims are barred by the
doctrine of trail immunity. Accordingly, we affirm.
                         BACKGROUND
       Reed was riding his bicycle on a paved path adjacent to a
sports field in MacArthur Park at around 5:30 a.m. on September
12, 2015, when he rode into a rope attached to a badminton net
and stretched across the path. Reed fell backward off his bicycle
and suffered various injuries as a result of the contact with the
rope and the fall. Reed alleged that individuals unrelated to the
City had erected the badminton net, but that the individuals who
did had done so frequently enough that the City either knew or
should have known the net would be there the morning of Reed’s
incident.
       Reed filed a complaint against the City alleging two causes
of action: (1) dangerous condition of public property (§ 835), and
(2) public employee negligence. The City filed a motion for
summary judgment arguing that it was immune from liability


      1 The parties have described Reed as having been
“clotheslined” by the rope.

      2   Further statutory references are to the Government Code.




                                  2
based on the trail immunity doctrine (§ 831.4), and that even if it
was not immune, it had no actual or constructive knowledge of
the dangerous condition and the negligence claim is an improper
cause of action. The trial court agreed with the City as to each of
the three grounds in its motion, granted the City’s motion for
summary judgment, and entered judgment for the City.
       Reed filed a timely notice of appeal.
                            DISCUSSION
       “A public entity[ or] public employee . . . is not liable for an
injury caused by a condition of: [¶] (a) Any unpaved road which
provides access to fishing, hunting, camping, hiking, riding,
including animal and all types of vehicular riding, water sports,
recreational or scenic areas and which is not a (1) city street or
highway or (2) county, state or federal highway or (3) public
street or highway of a joint highway district, boulevard district,
bridge and highway district or similar district formed for the
improvement or building of public streets or highways. [¶] (b)
Any trail used for the above purposes.” (§ 831.4, subds. (a) & (b).)
“The trail immunity provided in subdivision (b) of the statute
extends to trails that are used for the activities listed in
subdivision (a), and to trails that are used solely for access to
such activities. [Citation.] The immunity applies whether or not
the trail is paved.”3 (Amberger-Warren v. City of Piedmont (2006)
143 Cal. App. 4th 1074, 1078 (Amberger-Warren).)
       The trial court concluded Reed’s claims were barred by the
trail immunity doctrine and granted the City’s motion for


      3 There is no dispute that the paved path on which Reed
was riding his bicycle is a “trail” as that term is used in section
831.4. The only question here is whether Reed’s injuries were a
result of the condition of the trail.




                                   3
summary judgment on that ground.4 “ ‘We review the trial
court’s ruling on a summary judgment motion de novo, liberally
construe the evidence in favor of the party opposing the motion,
and resolve all doubts concerning the evidence in favor of the
opponent. [Citation.] We must affirm a summary judgment if it
is correct on any of the grounds asserted in the trial court,
regardless of the trial court’s stated reasons.’ ” (Arvizu v. City of
Pasadena (2018) 21 Cal.App.5th 760, 763.)
       Reed argues that courts have “found immunity to apply
where an injury arises from the design or location of the trail but”
not “where the injury was caused by a dangerous condition
adjacent to the trail that is unrelated to the trail’s purpose.” He
relies on Amberger-Warren, supra, 143 Cal. App. 4th 1074, as an
example of immunity where injury arose from design or location
of the trail and Garcia v. American Golf Corp. (2017) 11
Cal.App.5th 532 (Garcia), and Toeppe v. City of San Diego (2017)
13 Cal.App.5th 921 (Toeppe), as representative of cases where
trail immunity did not exist because the injury resulted from
conditions merely coincidentally adjacent to a trail. As we
explain, while we agree with Reed’s statement of the law, we
disagree with his assessment of the category into which his own
case falls.
       In Amberger-Warren, an unleashed dog bumped into the
plaintiff and she slipped on some debris on the trail. (Amberger-
Warren, supra, 143 Cal. App. 4th 1074, 1078.) The plaintiff fell

      4 The trial court’s ruling also addressed two other grounds
upon which it could have relied to grant the City’s motion for
summary judgment. Because we conclude the trail immunity
doctrine is dispositive, we do not address the remaining
independent grounds for summary judgment in the trial court’s
ruling.




                                 4
backward and landed “part-way off” the trail. (Ibid.) To avoid
falling down an adjacent hill, she grabbed an exposed cement
edge, which injured her hand. (Ibid.) The plaintiff argued that
her injuries did not result from a condition of the trail, but rather
“from other dangerous conditions, allegedly unrelated to the trail,
that defendant created, including: allowing dogs to run
unleashed in the park; permitting debris to accumulate on the
trail; failing to install a guardrail where the accident occurred;
and locating the trail in a dangerous area, i.e., next to a slope
onto which people could fall.” (Id. at p. 1083.)
        Citing State of California v. Superior Court (1995) 32
Cal. App. 4th 325, 326-327, the Amberger-Warren court reiterated
that “ ‘a public entity is not liable for a dangerous condition of
public property based on third party conduct alone[.]’ ”
(Amberger-Warren, supra, 143 Cal.App.4th at p. 1084.) The
defendant in Amberger-Warren could not, therefore, be liable for
“harm caused by third party actors such as [an] unleashed dog
unless some unimmunized conduct on [defendant’s] part
contributed to that harm.” (Ibid.) The court also explained that
“[i]t is well-established that the immunity covers negligent
maintenance of a trail, such as allowing accumulation of debris
as alleged . . . .” (Ibid.)
        In Garcia, the minor plaintiff was hit by a golf ball as he
was being pushed in a stroller along the Rose Bowl Loop adjacent
to the Brookside Golf Course. (Garcia, supra, 11 Cal.App.5th at
p. 537.) Garcia explained that each of the conditions causing the
injury in Amberger-Warren were related entirely to the existence
of the trail—if the trail did not exist, the dangerous condition
would not have existed—and therefore those conditions were




                                  5
immunized.5 Conversely, “the danger posed by the Brookside
Golf Course would exist even if the walkway did not; there would
still be a danger of errant golf balls hitting motorists and
recreational users of the Loop.” (Garcia, at p. 546.)
       In Toeppe, plaintiff was walking on a pathway through a
public park when a branch fell off a tree and struck her. (Toeppe,
supra, 13 Cal.App.5th at p. 924.) The Toeppe court employed a
“relatedness” analysis similar to that in Garcia. The court
identified the dangerous condition as a negligently maintained
eucalyptus tree. “[U]nlike the dangerous condition of a hill in
Amberger-Warren that could not be separated from the subject
path, here, the dangerous condition (a negligently maintained
eucalyptus tree) is independent of the trail through Mission Bay
Park. It is possible for a visitor to the park to be injured by a
falling tree whether she used the trail or simply walked across
the grass and was struck by a falling branch.” (Toeppe, at p.
928.) Further highlighting the distinction, the Toeppe court
explained that two of the dangerous conditions in Amberger-
Warren were “lack of handrails on the path and the hill on which
the path crossed.” (Toeppe, at p. 928.) If the defendant in that
case were not immune, the conditions would require redesigning
the path. (Id. at p. 929.) In contrast, “[h]ere, the dangerous
condition does not require the City to improve the trail or alter its
design whatsoever. Toeppe has not alleged that a safety barrier
needs to be added to the trail or that the trail must follow a


      5 Garcia also based its holding, in part, on the fact that the
golf course was a commercial enterprise “that earned profits that
could be used for maintenance, safety features, and insurance,
and for paying lawyers and judgments.” (Garcia, supra, 11
Cal.App.5th at p. 544.)




                                 6
different path. Indeed, Toeppe’s claim of a dangerous condition
does not involve the trail whatsoever.” (Ibid.)
       In Garcia, there was no immunity because golf balls
escaping the golf course would have been dangerous to any
passerby, not just those using the trail. In Toeppe, there was no
immunity because the negligently maintained eucalyptus tree
was dangerous to anyone in its vicinity, not just those using the
path.
       We conclude this case is most analogous to Leyva v.
Crockett & Co., Inc. (2017) 7 Cal.App.5th 1105—another golf ball
case. In Leyva, a golf ball struck the plaintiff in his eye as he
walked along a trail adjacent to a golf course. (Id. at p. 1107.) In
Leyva, golf balls escaping the golf course posed a danger only to
the trail’s users. “The condition of the golf course [in Leyva] could
not be dangerous but for the trails.” (Garcia, supra, 11
Cal.App.5th at p. 546.) The Garcia court distinguished Leyva
because “the danger posed by the Brookside Golf Course [in the
Garcia case] would exist even if the walkway did not; there would
still be a danger of errant golf balls hitting motorists and
recreational users of the Loop.” (Ibid.)
       A badminton net is not a dangerous object in its ordinary
context. But a badminton net stretched across a trail may create
a dangerous condition. That is only true because it impedes the
regular use of the trail.6 Because the danger here is inherently


      6 The City’s behavior Reed complains of is failure to take
measures to protect people using the trail from the dangerous
condition—the badminton net—by regularly inspecting and
“willfully refus[ing] to take any action to remedy or abate the
danger.” At its core, the complaint is that the City failed to
properly maintain the trail. “It is well-established that the




                                 7
connected to and exists only because of its connection with the
trail, we conclude the doctrine of trail immunity bars Reed’s
claims against the City and its employees.
                          DISPOSITION
       The judgment is affirmed. Respondent is awarded costs on
appeal.
       CERTIFIED FOR PUBLICATION




                                           CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




immunity covers negligent maintenance of a trail . . . .”
(Amberger-Warren, supra, 143 Cal.App.4th at p. 1084.)




                                 8